MONTIEL, Judge.
Thomas Baxter Weaise filed a petition for writ of habeas corpus with the Elmore Circuit Court. The State argued that the matters raised in the petition should be addressed in a Rule 32, A.R.Crim.P., petition and stated that the cause should be transferred to the court of original conviction and that the petition should be returned to Weaise so that he could file a petition in the proper form. The cause was transferred to Baldwin Circuit Court. However, that court dismissed the petition without returning it to Weaise to allow him to comply with Rule 32.6, A.R.Crim.P. Therefore, this cause must be reversed and remanded to the Baldwin Circuit Court. Drayton v. State, 600 So.2d 1088 (Ala. Crim.App.1992); Nickerson v. State, 597 So.2d 762 (Ala.Crim.App.1992).
If Weaise fails to file a proper Rule 32 petition within a reasonable time and continues to insist that the petition should be treated as a habeas corpus petition, the trial court may dismiss the petition.
REVERSED AND REMANDED.
All the Judges concur.